              Case 2:20-cr-00197-RAJ Document 98 Filed 02/23/21 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5
6
                         UNITED STATES DISTRICT COURT FOR THE
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                                NO. CR20-197 RAJ
10
11                                 Plaintiff,                   ORDER DIRECTING
                  v.                                            MARSHALS TO TRANSPORT
12
                                                                DEFENDANT SANTOS CARO
13     SANTOS CARO,
14
                                   Defendant.
15
16
            THIS MATTER comes before the Court on Defendant Santos Caro’s Unopposed
17
     Motion for an Order Directing the United States Marshals Service to Transport Defendant
18
     Santos Caro to the Western District of Washington. Having considered the motion, and
19
     the files and pleadings herein,
20
            IT IS ORDERED that Defendant Santos Caro’s Motion (Dkt. # 97) is GRANTED.
21
     The United States Marshals Service shall immediately transport Santos Caro to the
22
     Western District of Washington for his initial appearance hearing.
23
            DATED this 23rd day of February, 2021.
24
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27                                                   United States District Judge
28

      ORDER - 1
